DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2012/0288042).

    PNG
    media_image1.png
    330
    782
    media_image1.png
    Greyscale

Fig. 9 of Chen

Regarding claims 1 & 6, Chen (i.e. Figs. 1 & 2) discloses a power amplifier (the low noise amplifier, LNA 6020), comprising:
a driver amplifier (because of the plurality of gain stages, §0062, of the LNA, one or more of the earlier stages constitute a driver amplifier);
a primary amplifier (one or more of the final gain stage(s) of the LNA constitute the primary amplifier); and
a modular output filter (Adaptive analog filter 6040 and digital filter 6090 along with associated control circuits) coupled to the primary amplifier (primary amplifier stage being at the output of the LNA is coupled the filter module), the output filter (6040 and 6090 and control circuits) enabling configuration of the power amplifier (LNA) for operation across a wide bandwidth (the adaptive analog filter 6040 is used for suppressing the interference and noise outside the desired bandwidth of the intermediate frequency (IF) signal 6031, and with options according to an adjacent channel interference (ACI) indicator 6081, determining the appropriate gain settings of the low noise amplifier (LNA) with a plurality of gain stages by the first output terminal, and a wide-band (WB) adjacent channel interference (ACI) reference power, PWB is used for suppressing the signal power outside the desired signal bandwidth (BW) of the third digital signal. The digital decoder 6100, which is electrically connected to the digital filter 6090, is used for decoding a fourth signal 6091 outputted from the digital filter 6090, §0062). Regarding claim 6, Enomoto further teaches that two retainers (i.e. corresponding to the soldering bores (112) integrally formed with the pipe) are used at two opposite sides of the pipe (104) for fixing the woven braid (107) to the pipe (104) through the solder (111).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caimi et al. (WO 2007/143616).
Regarding claims 1 and 3, Caimi (i.e. Figs. 1 & 2) discloses a power amplifier (the low noise amplifier, 920/964), comprising:
a driver amplifier (a low band power amplifier 920);
a primary amplifier (high band power amplifier 964); and
a modular output filter (selectable filters 922 and 966 along with the RF switches impedance control circuits 906 and 907) coupled to the primary amplifier (964, the filter module is connected with both low band and high band power amplifiers selectively), the output filter (922/966) enabling configuration of the power amplifier (PA 920/964) for operation across a wide bandwidth (By selectively choosing the filters and impedance control circuits and antennas the broader bandwidth operation (two different frequency bands 1710 to 1990 MHz and 2110 to 2200 MHz of operation) of the amplifiers could be facilitated, §0133-§0138). Regarding claim 3, Caimi further teaches that though the frequency tuning and/or impedance controlling elements, the processor/controller switches in or connects one or more of the impedance elements to the antenna to change the antenna impedance as presented to the PA, improving the PA power added efficiency PAE at the commanded PA RP power output) and the bandwidth is wide enough to cover two popular communication frequency bands of 1710 to 1990 MHz and 2110 to 2200 MHz.
Claims 1, 6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe et al. (US 2005/0176380).
Regarding claim 1, Okabe (i.e. Figs. 1 & 2) discloses a power amplifier (10), comprising:
a driver amplifier (first 13 and middle 12 stages, §0049);
a primary amplifier (last stage 11, §0049); and
a modular output filter (In module 1, an output matching network 20 and an LPF 25 located in the output line of the transmitter 30 and a switch (antenna duplex circuit) 40) coupled to the primary amplifier (last stage 11 of the amplifier), the output filter (output matching network 20 and an LPF 25 and the antenna switch) enabling configuration of the power amplifier (10) for operation across a wide bandwidth (band width of the amplifier is configured based on the out matching impedance circuit, the filter, §0046).

    PNG
    media_image2.png
    673
    1104
    media_image2.png
    Greyscale

Fig. 1 of Okabe

In regards to claim 9, Okabe also teaches a method of fabricating a power amplifier (10), comprising: fabricating a first circuit board (10) that comprises a driver amplifier and a primary amplifier (11-13); and fabricating a second circuit board (comprising the module, see Fig. 2) that comprises an output filter (matching network 20, filter 25 and the switch) that enables configuration of the power amplifier for operation across a wide bandwidth, the second circuit board being coupled to the first circuit board. In regards to claims 6 and 11, Okabe further teaches that the power amplifier (10), comprising: a circuit board (a separate circuit board 10) that includes a driver amplifier and a primary amplifier (11-13);
a module (1) coupled to the circuit board (the circuit board 10 is mounted on the module 1), the module (1) comprising an output filter (matching network 20, filter 25 and the switch) that enables configuration of the power amplifier for operation across a wide bandwidth (band width of the amplifier is configured based on the out matching impedance circuit, the filter, §0046). The circuit board for the module is different from the circuit board of the amplifier and circuit board of the amplifier (10) is mounted on the module board (see Fig. 2 of Okabe).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe in view of Tunable RF modules: Add-on modules for SFF SDR development platforms, Lyrtech product data sheet, June 2009, henceforth referred to as Lyrtech. 
Regarding claims 2-3, 8, 12-13 and 16, Okabe discloses the claimed invention, and further teaches modular configuration in a small form factor for the power amplifier, output matching network, LPF, along with the receiver network and VCO and BB-LSI 3, i.e. a complete transceiver module where different components can be replaced to accommodate the module for different frequency bands (§0003).
Lyrtech teaches a tunable RF module analog front ends designed in a small form factor (SFF) software defined-radio (SDR) development platforms covering frequencies in the low band (0.2–1.0 GHz) and high band (1.6–2.3 GHz) ranges and, when they are combined with the SFF SDR evaluation module and ADAC Master III module (high-speed AD/DA board), the whole becomes a complete and integrated hardware and software development solution for a wide range of software-defined radio applications. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the module of Okabe to have the standard features of Lyrtech which is commercially available for a wide frequency band and has almost all the generic components, such as amplifier, LNA, filter matching networks switches and tunability. So same concept can be adaptive for Okabe and exploiting the modularity of the Okabe transceiver a broader bandwidth can be achieved by replacing specific components, such as filters, amplifier, LNA and switches.
Especially broad band amplifiers such as Lyrtech’ covering 200MHz to 1GHz and beyond are commonly available in the market (one can refer to off the shelf power amplifiers on board and package such as 10MHz-1.5GHz Broadband RF Power Amplifier 32dB Gain 27dBm Shielded Output and 1M-1.2GHz (1-1200MHz) RF broadband power amp by Shenzhen Boss Digital Electronic Co., LTD) to increase the bandwidth of the transmitter section of Okabe module following the teachings of Lyrtech. Such a modification would have been considered an obvious substitution of art recognized equivalent power amplifiers that perform the equivalent function, thereby suggesting the obviousness of such a modification.
With such modifications, the resultant combination would teach on claimed frequency range of 30 MHz to 1 GHz of claims 2 and 12, wideband width and a high-power efficiency amplification requirement of claims 3 and 13, and the replaceability configuration requirements of the output filter of claims 8 and 16. 
Claims 4-5, 7, 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe in view of commercially available Switch mode Power Supplies (SMPS). 
Regarding claims 4-5, 7, 10, 14-15, Okabe discloses the claimed invention, and further teaches modular configuration in a small form factor for the power amplifier, output matching network, LPF, along with the receiver network and VCO and BB-LSI 3, i.e. a complete transceiver module where different components can be replaced to accommodate the module for different application specific frequency bands, power levels and powering modes (§0003).
Switch mode power supplies (SMPS) are commercially available on printed circuit boards and modules in different form factors for wireless communications for portable electronic applications such as the transceiver module of Okabe. A few such SMPS can be found online and data sheets are attached for reference having 90% power conversion efficiency comprising castellated holes for ease of mounting on mother boards of a transceiver modules and/or stacking for space savings (see the data sheets and drawings).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have one such highly efficient module replaces the DC power source of the amplifier and LNA of the Okabe module exploiting the modularity of the Okabe transceiver and provide highly efficient power supply voltage at required current and form factor specifications. The castellated holes can provide ease of mounting on the module board (1).  
Such a modification would have been considered an obvious substitution of art recognized equivalent power supply replacement that perform the equivalent or better function, thereby suggesting the obviousness of such a modification.
With such modifications, the resultant combination would teach on claimed SMPS and conversion efficiency requirements of claims 4-5 and 14-15, and also the castellated holes in PCB requirements for ease of mounting requirements of claims 7 and 10.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843